Citation Nr: 1714282	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  12-30 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether the reduction in the disability rating for tenosynovitis of the left ankle from 20 percent disabling to 10 percent, effective July 1, 2011, was proper.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel






INTRODUCTION

The appellant served on active duty in the Army from July 1985 to July 1987, March 1989 to December 1992, and October 1996 to September 2000.  He was awarded the Good Conduct Medal on three occasions for his service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In that decision, the RO reduced the appellant's compensation for his left ankle disability, tenosynovitis, from 20 percent to 10 percent, effective July 1, 2011.  The appellant timely filed a Notice of Disagreement (NOD), received in February 2012.  The RO issued a Statement of the Case (SOC) in September 2012.  The appellant timely filed a VA Form 9, received in October 2012.


FINDINGS OF FACT

1.  In an April 19, 2011, rating decision, the RO reduced the rating for the appellant's service-connected tenosynovitis of the left ankle from 20 percent to 10 percent, effective July 1, 2011.

2.  The 20 percent disability rating for the appellant's service-connected tenosynovitis of the left ankle had been in effect since July 27, 2004, which was a period of more than five years, but less than 20.

3.  The RO's action in reducing the rating for the appellant's service-connected tenosynovitis of the left ankle from 20 percent to 10 percent effective July 1, 2011, resulted in a reduction of compensation payments.

4.  The evidence of record at the time of the April 19, 2011, rating decision did not clearly reflect a material improvement in the appellant's service-connected tenosynovitis of the left ankle disability which resulted in an improvement in his ability to function under the ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction of the rating for tenosynovitis of the left ankle from 20 percent to 10 percent effective July 1, 2011, was not proper.  Restoration of the 20 percent disability rating for tenosynovitis of the left ankle effective July 1, 2011, is warranted.  38 U.S.C.A. §§ 1155, 5112, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Codes 5024, 5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b) (1).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In light of the favorable disposition below, the Board finds that any deficiency in VA's notice or development actions is harmless error with respect to the issue adjudicated in this decision.

II.  Applicable Law

	A.  Standard of Review

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

	B.  Rating Criteria

VA's Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10.

In VA's rating schedule, separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  Over a period of many years, a veteran's disability may require re-ratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition.  38 C.F.R. § 4.1.

	C.  Reductions

When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id.

In addition, the veteran will be informed that he or she may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(h).

These are such important safeguards that the U.S. Court of Appeals for Veterans Claims has held that where VA has reduced a veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Under 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, reexaminations disclosing improvement will warrant a rating reduction.

Rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  

Ratings for diseases subject to temporary or episodic improvement, such as epilepsy, asthma, ulcers, and many skin diseases, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  The above considerations are required for ratings which have continued for long periods at the same level, i.e. five years or more.  38 C.F.R. § 3.344(c).

Once the five-year requirement of 38 C.F.R. § 3.344 has been satisfied, a reduction of the pertinent rating percentages can only be effected if the reduction complies with the provisions of 38 C.F.R. § 3.344(a).  The reduction can be justified only if there is a showing by a preponderance of the evidence that the rating reduction is warranted.  Brown v. Brown, 5 Vet. App. 413 (1993).

Specifically, the U.S. Court of Appeals for Veterans Claims requires that adjudicators must: 1) review the entire record of examinations and medical and industrial history to ascertain whether the recent examination(s) on which the reduction was based were full and complete; 2) decline to use examinations which are less full and complete than those on which payments were authorized or continued; 3) not reduce an evaluation except in cases where all the evidence clearly warrants a finding of material improvement.  In addition, where material improvement in the physical condition is clearly shown, the rating agency must consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Brown, at 419-20.

Prior to reducing a veteran's disability rating, however, VA is required to "comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect."  Faust v. West, 13 Vet. App. 342, 349 (2000), citing 38 C.F.R. § 4.1, 4.2, 4.10.  These general provisions "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Id., citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The U.S. Court of Appeals for Veterans Claims has held that such review requires VA

to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations. . . . Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.

Brown, 5 Vet. App. at 421; see also Schafrath, 1 Vet. App. at 594 ("[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition").  See also 38 C.F.R. § 3.344(c).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the conditions had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

III.  Analysis

	A.  Background

A review of the record shows that the appellant submitted a claim of entitlement to service connection for a bilateral ankle disability, received in October 2000.  In connection with his claim, the appellant was afforded a VA examination in January 2001.

Based on this evidence, in an August 2001 rating decision, the RO granted service connection for a bilateral ankle disability and assigned an initial noncompensable rating, effective September 30, 2000, under Diagnostic Code 5271.

The appellant was afforded another VA examination in March 2003.  In a March 2003 rating decision, the RO assigned separate 10 percent disability ratings for the appellant's service-connected right and left ankle disabilities effective September 24, 2002.

The appellant filed a claim for an increased rating for his left ankle disability, received in July 2004.  In a November 2004 rating decision, the RO granted a 20 percent rating for the appellant's left ankle, based upon an October 2004 VA examination.

In April 2010, the appellant underwent a VA examination of his left ankle in connection with a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU).  The appellant reported left ankle pain, giving way, instability, stiffness, weakness, locking episodes, and that he intentionally favored the left ankle to avoid re-injury.  The appellant stated that his left ankle disability limits him with respect to climbing stairs, completing assigned chores at work and at home, and performing childcare duties.  The examination report notes that, on active motion, there was no objective evidence of pain, dorsiflexion was 0 to 20 degrees, and plantar flexion was 0 to 20 degrees.  It was noted that the appellant's left ankle disability had significant effects on the appellant's usual occupation, including decreased mobility and pain.  Further, there were moderate effects on performing chores and exercise, mild effects on shopping, traveling, and driving, and severe effects on recreation.  The examiner reviewed the appellant's C-file.

In January 2011, the appellant underwent a VA examination of his left ankle.  The appellant reported constant pain in his left ankle.  He also stated that the only change since the April 2010 VA examination was that he had inverted his left ankle several times which wrenched his back and caused pain in his upper left leg.  Deformity, giving way, instability, pain, stiffness, effusions, and weakness were reported.  The examination report notes that there was no objective evidence of pain on active motion, dorsiflexion was 0 to 20 degrees, and plantar flexion was 0 to 45 degrees.  It was noted that there were significant effects on the appellant's usual occupation, including decreased mobility and pain.  However, the VA examiner stated that chronic tenosynovitis of the left ankle did not prevent sedentary employment.  The appellant's C-file and medical records were reviewed.

The RO recharacterized the appellant's left ankle disability as tenosynovitis in February 2011, and changed the Diagnostic Code from 5271, ankle, limited motion of, to 5024, tenosynovitis.  38 C.F.R. § 4.71a, Diagnostic Codes 5024.  The latter diagnostic code, however, directs that tenosynovitis is to be rated on limitation of motion of the affected part, i.e. as limitation of motion of the ankle under Diagnostic Code 5271.

	B.  Propriety of Rating Reduction

In a February 2011 letter, the appellant was notified of the RO's proposal to reduce the evaluation of his left ankle tenosynovitis from 20 percent to 10 percent because the appellant's VA examinations in April 2010 and January 2011 noted improvement.  The appellant was notified that he could submit evidence within 60 days if he disagreed with the reduction, and was told that the best type of evidence to submit was a statement from a physician, who recently treated or examined the appellant, with detailed findings about the appellant's disability.  The appellant was notified that he could request a personal hearing and could be represented, if he so desired.  Further, in a February 2011 rating decision, the RO provided its rationale for the reduction proposal, which also listed the evidence upon which the proposal was based and notified the appellant that, if the proposed reduction occurred, the appellant's combined disability evaluation would drop from 70 percent to 60 percent.  As discussed above, the Board finds that the RO met its requirements to provide notice of the proposed rating reduction, provide the appellant 60 days to provide evidence against the proposed reduction, and notify the appellant that he could request a hearing within 30 days, by providing the appellant a February 2011 letter with that information.  38 C.F.R. § 3.105(e), (h).

The Board notes that no evidence, aside from a February 2011 lay statement from the appellant's spouse, was received from the appellant in that 60-day period and that a hearing request was not received within the 30-day period.  Neither the appellant nor his representative has argued otherwise.

The Board notes that the RO provided the appellant with a letter in April 2011, notifying him of the reduction and that his combined evaluation for all of his service-connected disabilities dropped from 70 percent to 60 percent as a result.  

In an April 2011 rating decision, the RO decreased the evaluation of the appellant's left ankle tenosynovitis from 20 percent to 10 percent disabling, effective July 1, 2011.  This decision was based on the explanation provided in the February 2011 rating decision but made no mention of the February 2011 lay statement.  The appellant filed an NOD, which was received in February 2012.

The RO issued a Statement of the Case (SOC) in September 2012.  The evidence reviewed included the appellant's VA treatment records from July 2010 to January 2011, VA examinations in October 2004, April 2010, and January 2011, the February 2011 rating decision, and the February 2011 letter that proposed reduction of the appellant's compensation benefits.  The appellant then timely filed a VA Form 9.

In the April 2011 rating decision at issue, the RO appears to have determined that a reduction was warranted solely based on range of motion test results obtained at the January 2011 VA examination.  The RO apparently determined that, because that examination showed no limitation in range of motion, a reduction was warranted. 

The April 2011 rating decision incorporated the analysis of the February 2011 rating decision, in which the reduction was proposed.  In its February 2011 proposal to reduce, the RO stated that the April 2010 and January 2011 VA examinations show sustained improvement and that "[t]he examiner found left ankle range of motion (in degrees) was normal and reported dorsiflexion 0 to 20 (normal is 20), plantar flexion 0 to 45 (normal is 45)."  In actuality, the April 2010 VA examination report notes that the appellant's left plantar flexion was 0 to 20 degrees, which clearly shows a limitation in range of motion.  See 38 C.F.R. § 4.71a, Plate II.  Although no limitation in range of motion was found in the January 2011 VA examination, the April 2010 and January 2011 VA examinations do not show sustained improvement because the October 2004 VA examination showed plantar flexion of 22 degrees and range of motion was clearly limited in April 2010.

Further, although the appellant exhibited greater range of motion at the January 2011 VA medical examination than he did at the April 2010 VA medical examination, that fact, in and of itself, does not justify a reduction.  Rather, in order to warrant a reduction, the evidence must show that the appellant's service-connected left ankle disability materially improved overall resulting in an improvement in his ability to function under the ordinary conditions of life and work.  See e.g. Peyton v. Derwinski, 1 Vet. App. 282 (1990) (in claims for restoration, the central question is not whether the schedular criteria for a particular rating are met as in a claim for increase, but whether the criteria for reduction were met).

In this case, the Board finds that the record does not support a finding that the appellant's left ankle disability actually improved as of January 2011, resulting in an improvement in his ability to function under the ordinary conditions of life and work.  38 C.F.R. § 3.344(a).  The examiner recorded no such finding, nor did the appellant report an improvement in his overall service-connected left ankle disability.  Rather, at the January 2011 VA examination, the appellant had specifically reported that his left ankle caused him constant pain, the pain increased when exposed to cold air or when walking, he used a cane once a week, and he experienced stiffness every two or three days that lasted for a day or two each time.  At the April 2010 VA examination, the appellant reported that his left ankle disability limited him in that it restricted ankle movement in climbing stairs and completing assigned chores at work and at home, and it interferes with childcare.

Further, the appellant's spouse's lay statement, received in February 2011, was not considered by the RO when making the determination in the April 2011 rating decision, nor were the appellant's January 2001, March 2003, and October 2004 VA examinations considered.  The February 2011 lay statement provided competent, credible evidence of the effects that the appellant's left ankle disability had on his daily life.  Although the RO considered the aforementioned VA examinations when making the determination in the September 2012 SOC, the February 2011 lay statement was still not considered.

In view of the foregoing, the Board finds that there is no clear basis upon which to conclude that the January 2011 examination results reflected an actual improvement in the appellant's left ankle disability.  Even assuming that the increased range of motion exhibited by the appellant at the January 2011 examination represented an improvement in his overall disability, the Board finds that the RO failed to consider whether such improvement would be maintained under the ordinary conditions of life.  In this case, the RO made no such findings, instead basing the reduction solely on the fact that the January 2011 VA medical examination indicated that the appellant's range of motion had increased.  As noted above, although the RO simply stated that the VA examinations showed sustained improvement, a reading of the April 2010 VA examination report contradicts that statement.  In its rating decision, the RO referenced no additional evidence beyond the April 2010 and January 2011 examination reports to show that any improvement in the appellant's disability would be maintained under ordinary conditions of life.

For the foregoing reasons and bases, the Board finds that the evidence before the RO at the time of the April 2011 rating reduction decision did not show an actual improvement in the appellant's service-connected left ankle disability warranting the reduction from 20 percent to 10 percent.  The Board further notes that, in the April 2011 rating decision, the RO made no attempt at comparing the manifestations of the appellant's disability, prior to April 2010, to the current manifestations, nor did the RO consider the functional loss caused by the appellant's disability, including the impact on his ability to work.  In addition, the September 2012 SOC incorrectly states that "limitation of motion was not shown on the last two compensation examinations."  Under these circumstances, the Board finds that the RO failed to observe the applicable law and regulations in reducing the disability rating assigned for the appellant's service-connected left ankle disability from 20 percent to 10 percent, effective July 1, 2011.



ORDER

Restoration of the 20 percent disability rating for tenosynovitis of the left ankle effective July 1, 2011, is granted, subject to the law and regulations governing the payment of monetary benefits.






______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


